Exhibit 10.8

 

MASTER PARTICIPATION AND ASSIGNMENT AGREEMENT

Master Participation and Assignment Agreement (as amended from time to time,
this “Agreement”), dated as of December 16, 2019, between BC Partners Lending
Corporation, a corporation incorporated under the law of the State of Maryland
(the “Sole Shareholder”), and Great Lakes BCPL Funding Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
“Issuer”).

RECITALS

WHEREAS, the Sole Shareholder owns certain loans (the “Collateral Obligations”)
and the Issuer desires to purchase certain of such Collateral Obligations and/or
portions thereof as set forth on Annex A hereto;

WHEREAS, the Issuer and the Sole Shareholder, inter alia, have entered into that
certain Issuer Sale and Contribution Agreement (as amended from time to time,
the “Issuer Sale and Contribution Agreement”), dated as of December 16, 2019,
pursuant to which the Sole Shareholder has agreed to sell certain loans,
including the Transferred Assets, to the Issuer, subject to the terms and
conditions set forth in the Issuer Sale and Contribution Agreement and, with
respect to the Transferred Assets that will be Closing Date Participation
Interests until elevated to assignments, as set forth herein and subject to the
terms of the Indenture;

WHEREAS, the settlement of the acquisition of the Transferred Assets by the
Issuer from the Sole Shareholder shall occur, solely for administrative
convenience, pursuant to and in accordance with this Agreement whereby the Sole
Shareholder will (i) grant a participation interest in each Transferred Asset
directly to the Issuer pursuant to Section 2.01 and (ii) thereafter cause an
assignment of each such Transferred Asset to be delivered to the Issuer so that
the Issuer becomes the record owner of such Transferred Asset pursuant to
Section 2.05;

WHEREAS, such grant by the Sole Shareholder and acquisition by the Issuer of
such participation interest in each Transferred Asset is referred to herein as
the “Transfer” of such Transferred Asset; and

WHEREAS, with respect to any Transferred Asset, the Sole Shareholder and the
Issuer will cause the relevant participation to be elevated to an assignment as
soon as practicable, pursuant to the provisions of Section 2.05, after the
Settlement Date.  Such elevation is referred to herein as the “Elevation” with
respect to any Transferred Asset, and the date of any Elevation of such
Transferred Asset is referred to herein as the related “Elevation Date”.

 

--------------------------------------------------------------------------------

 

AGREEMENT

Accordingly, in consideration of the mutual agreements set forth herein and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows.  

ARTICLE I

Definitions

SECTION 1.01Certain Definitions; Interpretation.

(a)Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Issuer Sale and Contribution Agreement
or, if not defined therein, in the Indenture. In addition, as used herein, the
following defined terms, unless the context otherwise requires, shall have the
following meanings (to the extent not otherwise defined herein):

“Agreement” has the meaning specified in the Preamble.

“Business Day” has the meaning specified in the Indenture.

“Collateral Manager” means Sole Shareholder, in its capacity as collateral
manager under the Collateral Management Agreement, dated as of December 16,
2019, by and between the Issuer and Sole Shareholder, in its capacity as
collateral manager.

“Collateral Obligations” has the meaning specified in the Recitals.

“Elevation” has the meaning specified in the Recitals.

“Elevation Date” has the meaning specified in the Recitals.

“Excluded Amounts” means (a) any amount received by, on or with respect to any
Collateral Obligation, which amount is attributable to the payment of any tax,
fee or other charge imposed by any Governmental Authority on such Collateral
Obligation, (b) any amount representing escrows relating to taxes, insurance and
other amounts in connection with any Collateral Obligation which is held in an
escrow account for the benefit of the related Obligor and the secured party
pursuant to escrow arrangements, (c) [reserved], (d) any accrued and unpaid
interest on any Collateral Obligation with respect to the period of time prior
to and excluding the Settlement Date.

“Indenture” means the Indenture, dated as of December 16, 2019 (as amended,
modified, restated or supplemented from time to time), between the Issuer, U.S.
Bank National Association, a national banking association, as trustee (herein,
together with its permitted successors and assigns in the trusts thereunder, the
“Trustee”).

- 2 -

--------------------------------------------------------------------------------

 

“Interest Proceeds” means, with respect to any Transferred Asset, any scheduled
or unscheduled payment or prepayment of interest, fees and other similar amounts
(for the avoidance of doubt, such other payments shall not include principal
payments) received or allocated as interest respect of any such Transferred
Asset.

“Issuer” has the meaning specified in the Preamble.

“Issuer Sale and Contribution Agreement” has the meaning specified in the
Recitals.

“Participation Interest” and “Participation Interests” have the meanings
specified in Section 2.01.

“Participation Percentage” means, with respect to each Collateral Obligation,
the percentage set forth on Annex A hereto representing the percentage portion
of such Collateral Obligation conveyed to the Issuer by the Sole Shareholder
pursuant to the terms of this Agreement.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding thereof.

“Principal Proceeds” means, with respect to any Transferred Asset, any scheduled
or unscheduled payment or prepayment of principal (including net sale proceeds)
received or allocated as principal in respect of any such Transferred Asset.

“Pro Rata Share” means, with respect to any amount, as of any date of
determination, the product obtained by multiplying such amount by the applicable
Participation Percentage.

“Representing Party” has the meaning specified in Section 3.01.

“Settlement Date” means December 18, 2019.

“Sole Shareholder” has the meaning specified in the Preamble.

“Transfer” has the meaning specified in the Recitals.

“Transferred Assets” means the Collateral Obligations (excluding any Excluded
Amounts) or portions thereof (if less than 100%) equal to the applicable
Participation Percentage of each such Collateral Obligation conveyed by the Sole
Shareholder to the Issuer hereunder, in each case as set forth on Annex A
hereto.

- 3 -

--------------------------------------------------------------------------------

 

(b)In this Agreement, unless a contrary intention appears:

(i)the singular number includes the plural number and vice versa;

(ii)reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(iii)reference to any gender includes each other gender;

(iv)reference to day or days without further qualification means calendar days;

(v)unless otherwise stated, reference to any time means New York, New York time;

(vi)references to “writing” include printing, typing, lithography, electronic or
other means of reproducing words in a visible form;

(vii)reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
supplemented, replaced, restated, waived or extended and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(viii)reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and

(ix)references to “including” means “including, without limitation”.

(c)The titles of Articles and Sections hereof are for convenience only, and they
neither form a part of this Agreement nor are to be used in the construction or
interpretation hereof.

- 4 -

--------------------------------------------------------------------------------

 

ARTICLE II
Transfer

SECTION 2.01Transfer.  Upon the terms and subject to the conditions hereof on
the Settlement Date, the Sole Shareholder hereby irrevocably grants to the
Issuer, and the Issuer hereby acquires from the Sole Shareholder, an undivided
participation interest in each Transferred Asset, which interest shall be
understood to include all of the Sole Shareholder’s right, title, benefit and
interest in and to the Pro Rata Share of any interest accruing from and after
the Settlement Date, any Interest Proceeds and Principal Proceeds to the extent
provided in Section 2.02 and, to the extent permitted to be transferred under
applicable law and under the applicable transfer document or assignment
agreement (or, in the case of any Underlying Instrument that is in the form of a
note, any chain of endorsement) executed and delivered in connection with a
Transferred Asset, all claims, causes of action and any other right of the Sole
Shareholder (in its capacity as a lender under such documentation), whether
known or unknown, against any Obligor or any of its affiliates, agents,
representatives, contractors, advisors or other Person arising under or in
connection with such documentation or that is in any way based on or related to
any of the foregoing or the loan transactions governed thereby, including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
purchased pursuant to this Agreement (each, a “Participation Interest” and,
collectively, the “Participation Interests”), upon the terms and subject to the
conditions set forth in this Agreement.  The Issuer hereby assumes all
obligations and liabilities of the Sole Shareholder as lender with respect to or
in connection with each related Participation Interest arising or occurring on
or after the Settlement Date.  The consideration for the transfer of the
Participation Interests from the Sole Shareholder to the Issuer shall consist of
the consideration set forth in the Issuer Sale and Contribution Agreement.  The
purchase price for each Collateral Obligation sold pursuant to this Agreement
shall be equal to the fair market value thereof as determined by the Sole
Shareholder and the Issuer and shall be on terms no less favorable to the Issuer
than the Issuer would then obtain in a comparable arm’s length transaction with
a person that is not an Affiliate. The Participation Interests are certain of
the “Closing Date Participation Interests” referred to in the Issuer Sale and
Contribution Agreement and in the Indenture.

SECTION 2.02Interest Proceeds and Principal Proceeds; Payments of Interest
Proceeds and Principal Proceeds and Other Payments Received After the Settlement
Date.

(a)With respect to each Transferred Asset, the Issuer shall acquire its Pro Rata
Share of all rights to Interest Proceeds and Principal Proceeds that, as of the
Settlement Date, are accrued but unpaid with respect to the period from and
after the Settlement Date (which, for the avoidance of doubt, shall not include
any Excluded Amounts).

- 5 -

--------------------------------------------------------------------------------

 

(b)If at any time after the Settlement Date the Sole Shareholder receives any
Interest Proceeds or Principal Proceeds (in each case, other than any Excluded
Amounts) in respect of the Transferred Assets, the Sole Shareholder shall
deliver (or cause to be delivered) promptly to the Issuer its Pro Rata Share of
such Interest Proceeds and Principal Proceeds.  If at any time after the
Settlement Date the Sole Shareholder receives any other payment (including
principal, interest (to the extent relating to the period from and after the
Settlement Date) or any other amount) with respect to a Transferred Asset, the
Sole Shareholder shall hold such amount in trust for the Issuer and shall
deliver (or cause to be delivered) promptly to the Issuer its Pro Rata Share of
such payment, and in the case of any such payment of interest, the Sole
Shareholder shall provide (or cause to be provided) a written notice to the
Issuer at the time of such delivery setting forth calculations and certifying as
to the portion of any interest received that relates to the period from and
after the Settlement Date.

(c)Without limiting the foregoing, the Sole Shareholder agrees (a) until the
Elevation of each Transferred Asset has been completed, to maintain its existing
custodial arrangements and bank accounts established to receive proceeds of such
Transferred Asset and (b) to remit (or cause to be remitted) to the Issuer,
promptly (but not more than two Business Days) after receipt of such payment and
identification thereof, the Issuer’s Pro Rata Share of each payment received in
connection with each Transferred Asset to which the Issuer is entitled in
accordance with Section 2.01.  If the Sole Shareholder is dissolved,
notwithstanding the foregoing, the Participation Interests in each of the
Transferred Assets shall elevate automatically and immediately to an assignment
and all of the Sole Shareholder's rights, title, interests and ownership of such
Transferred Assets shall vest in the Issuer.   The Sole Shareholder acknowledges
that from and after the Settlement Date it shall have no equitable or beneficial
interest in the Pro Rata Share of any payment received by it with respect to any
Transferred Asset (other than any Excluded Amounts).  

SECTION 2.03Treatment of Transfer; Backup Grant of Security Interest.

(a)Each party hereto (i) agrees that each Transfer shall be a sale or
contribution of a participation interest in the relevant Transferred Asset for
all relevant purposes (other than tax and accounting purposes), (ii) intends,
and has as its business objective, that each Transfer be an absolute and
irrevocable transfer, without reservation or retention of ownership whatsoever
by the Sole Shareholder of the Transferred Assets, and not be a transfer as
security for a loan, (iii) agrees and acknowledges that the Sole Shareholder
shall have no right hereunder to reacquire any Transferred Asset and the Issuer
shall be entitled to dispose of any such Transferred Asset in its discretion and
shall have no duty or obligation to account to the Sole Shareholder in respect
thereof nor any recourse to the Sole Shareholder in connection with any such
disposition, and (iv) each Transfer and any subsequent assignment of the Sole
Shareholder's interest in the relevant Transferred Asset shall constitute assets
owned by the Issuer, and not part of the Sole Shareholder’s estate, in the event
of the filing of a bankruptcy petition by or against the Seller under any
bankruptcy or similar law. The relationship between the Sole Shareholder and the
Issuer shall be that of seller and buyer.  Neither party is a trustee or agent
for the other party, nor does either party have any fiduciary obligations to the
other party.  This Agreement shall not be construed to create a partnership or
joint venture between the parties hereto.

- 6 -

--------------------------------------------------------------------------------

 

(b)If, notwithstanding such intention, any Transfer is characterized by a court
of competent jurisdiction as a transfer as security for a loan rather than a
sale of a participation interest in the relevant Transferred Asset, or any
Transfer shall for any reason be ineffective to transfer to the Issuer all of
the Sole Shareholder’s right, title and interest in any Transferred Asset
(including the Interest Proceeds and Principal Proceeds by it with respect to
such Transferred Asset), then the Sole Shareholder shall be deemed to have
granted to the Issuer, and the Sole Shareholder hereby grants to the Issuer, a
first priority perfected security interest in and lien on all the Sole
Shareholder’s right, title and interest in and to such Transferred Asset
(including the Issuer’s Pro Rata Share of any Interest Proceeds and Principal
Proceeds received by the Sole Shareholder with respect to such Transferred
Asset), whether now existing or hereafter acquired, in order to secure such loan
and all other obligations of the Sole Shareholder hereunder.

(c)After the Settlement Date, the Sole Shareholder shall record in the Sole
Shareholder’s books and records the fact that the Sole Shareholder is no longer
the beneficial owner of the Transferred Assets conveyed to the Issuer hereunder
and, after the relevant Elevation Date with respect to any Transferred Asset,
the Sole Shareholder shall record in the Sole Shareholder’s books and records
the fact that the Sole Shareholder is no longer the record owner or beneficial
owner of such Transferred Asset.  After the Settlement Date, the Issuer shall
record in the Issuer’s books and records that fact that the Issuer is the
beneficial owner of the Transferred Assets and, after the relevant Elevation
Date with respect to any Transferred Asset, the Issuer shall record in the
Issuer’s books and records the fact that the Issuer is the record owner and
beneficial owner of such Transferred Asset.  

(d)The Sole Shareholder consents to the filing of a UCC-1 financing statement on
or about the date of hereof against it in favor of the Issuer as secured party
and the Sole Shareholder as debtor in connection with the transfer of the
Transferred Assets from Seller to Buyer on the Settlement Date.

 

SECTION 2.04Documents; Exercise of Rights and Remedies; Indemnification.  

(a)Prior to Elevation, the Sole Shareholder shall furnish to the Issuer (or its
collateral administrator) copies of any Underlying Instruments and applicable
credit documentation in its possession in respect of a Transferred Asset and, as
and when available to the Sole Shareholder (without prejudice to Section
2.05(b)), a copy of each transfer document or assignment agreement (or, in the
case of any Underlying Instrument that is in the form of a note, any chain of
endorsement), amendment, consent or waiver in connection with any such
documentation, provided that the Sole Shareholder is not prohibited from doing
so under the related Underlying Instruments or applicable credit documentation
after taking into account the next sentence.  The Issuer agrees that it shall
maintain the confidentiality of any such documents to the extent required
therein and to the same extent as if it were a party thereto and shall, upon the
Sole Shareholder’s request, provide to the Sole Shareholder a confidentiality
undertaking to such effect in accordance with the terms of the such
documentation prior to the delivery thereof.

- 7 -

--------------------------------------------------------------------------------

 

(b)From and after the Settlement Date, the Sole Shareholder agrees to promptly
forward to the Issuer and the Collateral Manager all notices, requests, reports
and communications of any nature received from any Person with respect to each
Transferred Asset.  Unless restricted or prohibited under applicable law, rule,
order or the relevant Underlying Instruments and/or credit documentation, the
Sole Shareholder will not exercise any voting, consent or other right or remedy,
or take or refrain from taking any action, in each case with respect to any
Transferred Asset, except as directed by the Issuer.  

(c)The Issuer shall reimburse the Sole Shareholder for any and all liabilities,
obligations, actual losses, actual damages, penalties, actions, judgments,
suits, costs, expenses, and disbursements, including legal fees, which may be
incurred or made by the Sole Shareholder in connection with any such action so
taken by the Sole Shareholder for which the Sole Shareholder is not reimbursed
at any time by or on behalf of any Obligor under any applicable Underlying
Instruments or credit documentation (other than any amounts thereof resulting
from the Sole Shareholder’s gross negligence or willful misconduct). In no event
will the Issuer reimburse the Sole Shareholder for any special, indirect,
consequential or punitive damages in respect to any claim hereunder, whether or
not known or suspected, unless any such special, indirect, consequential or
punitive damages are actually incurred by or are payable by the Sole
Shareholder.  In no event will the Sole Shareholder reimburse the Issuer for any
special, indirect, consequential or punitive damages in respect to any claim
hereunder, whether or not known or suspected, unless any such special, indirect,
consequential or punitive damages are actually incurred by or are payable by the
Issuer.

SECTION 2.05Elevation.

(a)Subject to the terms and provisions of the applicable Transferred Assets and
of applicable law, the Sole Shareholder shall use commercially reasonable
efforts to effect an Elevation, as soon as reasonably practicable, with respect
to each such Transferred Asset and take such action (including the execution and
delivery of any transfer document or assignment agreement (or, in the case of
any Underlying Instrument that is in the form of a note, any chain of
endorsement)) as shall be reasonably necessary in connection therewith and in
accordance with the terms and conditions of each such Transferred Asset and
consistent with the terms of this Agreement.  The Sole Shareholder has prepared,
or will prepare prior to the Settlement Date, individual assignments (or a
master assignment) consistent with the requirements of the related Underlying
Instruments and provided them to the Persons required under such Underlying
Instruments, which assignments will become effective in accordance with such
Underlying Instruments upon obtaining certain consents thereto or upon the
passage of time or both. The Sole Shareholder shall pay any transfer fees and
other expenses payable in connection with an Elevation and the Issuer will
reimburse the Sole Shareholder for such fees and expenses, or any portion
thereof, after receipt of an invoice therefor from the Sole Shareholder
detailing such amounts. The Issuer shall be responsible for any expenses of
administering each Transferred Asset prior to its Elevation.  At Elevation, the
Sole Shareholder shall deliver such assignment and the credit documentation with
respect to the related Transferred Asset in its possession to or as directed by
the Issuer.  The Issuer and the Sole

- 8 -

--------------------------------------------------------------------------------

 

Shareholder acknowledge and agree that, solely for administrative convenience,
any transfer document or assignment agreement (or, in the case of any Underlying
Instrument that is in the form of a note, any chain of endorsement) required to
be executed and delivered in connection with the transfer of a Transferred Asset
in accordance with the terms of any related Underlying Instruments may reflect
that (i) the Sole Shareholder is assigning such Transferred Asset directly to
the Issuer or (ii) the Issuer is acquiring such Transferred Asset at the closing
of such Transferred Asset.  Nothing in any such transfer document or assignment
agreement (or, in the case of any Underlying Instrument that is in the form of a
note, nothing in such chain of endorsement) shall be deemed to impair the
transfers of the Transferred Assets by the Sole Shareholder to the Issuer in
accordance with the terms of this Agreement.

(b)The Sole Shareholder shall (so far as the same is within its power and
control) maintain its existence as a Maryland Corporation, and shall not
consolidate or merge with or into any other Person or transfer or convey all or
substantially all of its assets to any Person, in each case, until an Elevation
has been effected with respect to each Transferred Asset.  Upon the execution of
this Agreement, the Sole Shareholder shall be deemed to have consented and
agreed to the Elevation with respect to each of the Transferred Assets.  The
Sole Shareholder agrees that, following any such date, the Issuer shall be
permitted to take any and all action necessary to effectuate an Elevation and/or
finalize an assignment of any of the Transferred Assets, and in furtherance of
the foregoing, effective immediately upon such date, the Sole Shareholder hereby
makes, constitutes and appoints the Issuer, with full power of substitution, as
its true and lawful agent and attorney-in-fact, with full power and authority in
its name, place and stead, to sign, execute, certify, swear to, acknowledge,
deliver, file, receive and record any and all documents that the Issuer
reasonably deems appropriate or necessary in connection with any Elevation or
finalization of an assignment of any of the Transferred Assets. In addition, the
Sole Shareholder, effective as of the Settlement Date, hereby makes, constitutes
and appoints the Issuer, with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to sign, execute, certify, swear to, acknowledge, deliver, file, receive
and record any and all documents that the Issuer reasonably deems appropriate or
necessary to direct the applicable Obligor or agent bank with respect to any
Transferred Asset to deposit directly into the Collection Account the Issuer’s
Pro Rata Share of Interest Proceeds and Principal Proceeds in respect of any
Transferred Asset.  The foregoing powers of attorney are hereby declared to be
irrevocable and a power coupled with an interest, and shall survive and not be
affected by the bankruptcy or insolvency or dissolution of the Sole Shareholder.

SECTION 2.06Release of Excluded Amounts.  The parties acknowledge and agree that
the Issuer has no interest in the Excluded Amounts.  Promptly upon the receipt
by or release to the Issuer of any Excluded Amounts, the Issuer hereby
irrevocably agrees to deliver and release to (or as directed by) the Sole
Shareholder such Excluded Amounts, which release shall be automatic and shall
require no further act by the Issuer; provided that the Issuer agrees that it
will execute and deliver such instruments of release and assignment or other
documents, or otherwise confirm the foregoing release of such Excluded Amounts,
as may be reasonably requested by the Sole Shareholder in writing.

- 9 -

--------------------------------------------------------------------------------

 

SECTION 2.07Conduct of Business.  The Sole Shareholder represents, warrants and
undertakes that, from and after the Settlement Date, it will not engage in any
activities with respect to the Transferred Assets other than holding record
ownership of the Transferred Assets, receiving payments in respect of the
Transferred Assets and remitting (or causing to be remitted) to the Issuer its
Pro Rata Share of such payments as required hereunder, effecting Elevations with
respect to the Transferred Assets and performing its other agreements hereunder
with respect to such Transferred Assets.  The Sole Shareholder represents,
warrants and undertakes that, from and after the date hereof, it shall not sell,
grant a security interest in or lien on, or otherwise pledge, mortgage,
hypothecate or encumber (or permit such to occur or suffer such to exist other
than any security interest therein which will be released contemporaneously with
the Transfer of such Transferred Asset hereunder and the grant of the security
interest therein granted by the Sole Shareholder to the Issuer hereunder), any
part of the Transferred Assets except for the grant of the Participation
Interests to the Issuer as provided herein.  

SECTION 2.08Further Assurances.  Each party agrees to execute and deliver all
such further documents as may be reasonably requested by the other party in
order to effect each Transfer and each Elevation as contemplated hereby.

ARTICLE III
Representations and Warranties

SECTION 3.01Representations and Warranties of Each Party.  Each party hereto
(each, the “Representing Party”) represents and warrants to the other party as
follows:

(i)the Representing Party is duly incorporated or formed, as applicable, and
validly existing as an entity and is in good standing under the laws of its
jurisdiction of incorporation;

(ii)the Representing Party has the requisite power and authority to enter into
and perform this Agreement;

(iii)this Agreement has been duly authorized by all necessary action on the part
of the Representing Party, has been duly executed by the Representing Party and
is the valid and binding agreement of the Representing Party enforceable against
such party in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, rehabilitation, conservation, moratorium or similar
laws affecting rights of its creditors generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));

(iv)the Representing Party is adequately capitalized in light of its
contemplated business or activities;

- 10 -

--------------------------------------------------------------------------------

 

(v)no Transfer will be a transfer of property in connection with any preexisting
indebtedness owed by the Sole Shareholder to the Issuer;

(vi)there are no agreements or understandings between the Representing Parties
(other than this Agreement and the Issuer Sale and Contribution Agreement)
relating to or affecting the Transfer or the Transferred Assets and the proceeds
thereof;

(vii)the Representing Party conducts its business or activities solely in its
own name;

(viii)the Representing Party provides for the payment of its expenses and
liabilities from its own funds;

(ix)as of the date hereof and immediately prior the effectiveness this
Agreement, Representing Party has not guaranteed and is not otherwise
contractually liable for the payment of any liability of the other party;

(x)neither the assets nor the creditworthiness of the Representing Party is
generally held out as being available for the payment of any liability of the
other party;

(xi)the Representing Party maintains an arm’s-length relationship with the other
party;

(xii)the Representing Party maintains separate financial records that enable its
assets to be readily ascertained as separate and apart from those of the other
party;

(xiii)the Representing Party’s funds are not commingled with those of the other
party; and

(xiv)none of the execution, delivery and performance of this Agreement by the
Representing Party will:

 

(A)

conflict with, result in any breach of or constitute a default (or an event
which, with the giving of notice or passage of time, or both, would constitute a
default) under, any term or provision of the organizational documents of the
Representing Party or any indenture, agreement, order, decree or other
instrument to which the Representing Party is a party or by which the
Representing Party is bound, which conflict, breach or default would have a
material adverse effect with respect to the Representing Party; or

- 11 -

--------------------------------------------------------------------------------

 

 

(B)

violate any provision of any law, rule or regulation applicable to the
Representing Party of any regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Representing Party or
its properties, which violation would have a material adverse effect with
respect to the Representing Party.

SECTION 3.02Representations and Warranties of the Sole Shareholder.  The Sole
Shareholder represents and warrants to the Issuer as follows:

(i)Upon the Elevation on the relevant Elevation Date with respect to any
Transferred Asset, the Issuer will receive good and marketable title to such
Transferred Asset, free and clear of any pledge, lien, investment interest,
charge, claim, equity or encumbrance of any kind created by the Sole Shareholder
or any Person claiming through the Sole Shareholder.  The participation in each
Transferred Asset granted hereunder will be granted by the Sole Shareholder to
the Issuer free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest (other than any security
interest therein which will be released contemporaneously with the Transfer of
such Transferred Asset hereunder, the security interest granted hereunder by the
Sole Shareholder to the Issuer and Sole Shareholder’s record ownership of the
related Transferred Asset which, from and after the Settlement Date to and
including the Elevation Date with respect thereto will be and remain free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest). There is no funding obligation in respect of the
Transferred Assets that the Issuer is or shall be required to pay or otherwise
perform that the Sole Shareholder has not paid or otherwise performed in full.

(ii)None of the execution, delivery and performance by the Sole Shareholder of
this Agreement will adversely affect the nature of the title to any Transferred
Asset received by the Issuer as provided in Section 3.02(i).

(iii)No consent, license, approval or authorization from, or registration or
qualification with, any governmental body, agency or authority, nor any consent,
approval, waiver or notification of any creditor or lessor is required in
connection with the execution, delivery and performance by the Sole Shareholder
of this Agreement, except (A) such as have been obtained and are in full force
and effect or (B) those with respect to which the failure to obtain them would
not have a material adverse effect with respect to the Sole Shareholder.

- 12 -

--------------------------------------------------------------------------------

 

(iv)The Sole Shareholder has valid business reasons for transferring the
Transferred Assets to the Issuer rather than obtaining a secured loan with the
Transferred Assets as collateral.  The Sole Shareholder is not effecting any
Transfer in contemplation of the Sole Shareholder’s insolvency or with any
actual intent to hinder, delay or defraud any of its creditors.

(v)All corporate actions of the Sole Shareholder, with respect to the
transactions contemplated hereby, have been and will continue to be reflected in
any minutes of the Sole Shareholder.

(vi)The Sole Shareholder has been solvent at all relevant times before each
Transfer and will not be rendered insolvent by any Transfer.  Before the date
hereof, the Sole Shareholder did not engage in or have plans to engage in any
business or transaction as a result of which the total assets remaining with the
Sole Shareholder would constitute an unreasonably small amount of capital.  The
Sole Shareholder has not incurred and does not intend to incur, debts that would
be beyond its ability to pay as they mature.

SECTION 3.03No Liability.  The Sole Shareholder makes no representation or
warranty, express or implied, and assumes no responsibility, with respect to the
genuineness, authorization, execution, delivery, validity, legality, value,
sufficiency, perfection, priority, enforceability or collectability of any
Underlying Instruments or credit documentation executed and delivered in
connection with a Transferred Asset.  The Sole Shareholder assumes no
responsibility for (except as otherwise expressly provided herein) (a) any
representation or warranty made by, or the accuracy, completeness, correctness
or sufficiency of any information (or the validity, completeness or adequate
disclosure of assumptions underlying any estimates, forecasts or projections
contained in such information) provided directly or indirectly by, any obligor
in respect of a Transferred Asset or any Underlying Instruments or credit
documentation thereof or by any other Person, (b) the performance or observance
by any obligor of any of the provisions of any Underlying Instruments or credit
documentation in respect of a Transferred Asset (whether on, before or after the
Settlement Date), (c) the filing, recording, or taking of any action with
respect to any Underlying Instruments or credit documentation in respect of a
Transferred Asset, (d) the financial condition of any obligor in respect of a
Transferred Asset or of any other Person or (e) any other matter whatsoever
relating to any obligor in respect of a Transferred Asset, any other Person or
the Transferred Assets.

In making, managing, handling and transferring the Transferred Assets, the Sole
Shareholder shall exercise the same care as it normally exercises with respect
to loans held for its own account, but the Sole Shareholder shall have no
further responsibility to the Issuer except as expressly provided herein and
except for its own gross negligence,  willful misconduct, fraud or bad faith
which results in actual loss to the Issuer.

- 13 -

--------------------------------------------------------------------------------

 

ARTICLE IV

Miscellaneous

SECTION 4.01Amendments.  This Agreement may not be amended, altered,
supplemented or otherwise modified, except by the execution and delivery of a
written agreement by each of the parties hereto and the Administrative Agent.

SECTION 4.02Communications.  Except as may be otherwise agreed between the
parties, all communications hereunder shall be made in writing to the relevant
party by personal delivery or by courier or first-class mail by facsimile or
email transmission as follows:

To the Sole Shareholder: to it at 650 Madison Avenue, 23rd Floor, New York, NY
10022, Attention: Joseph Barillaro, telephone no.: +1 (212) 796-1806 ,  email:
Notices@bcpartners.com  

To the Issuer: to it at c/o MaplesFS Limited, P.O. Box 1093, Boundary Hall,
Cricket Square, Grand Cayman, KY1-1102, Cayman Islands, Attention: The
Directors, facsimile no.: +1 (345) 945-7100, telephone no.: +1 (345) 945-7099,
email: cayman@maples.com or to such other address, telephone number or facsimile
number as either party may notify to the other party in accordance with the
terms hereof from time to time.  Any communications hereunder shall be effective
upon receipt.

SECTION 4.03Governing Law; Waiver of Trial by Jury; Jurisdiction.  

(a)This Agreement shall be construed in accordance with the law of the State of
New York, and this Agreement, and all matters arising out of or relating in any
way whatsoever to this Agreement (whether in contract, tort or otherwise), shall
be governed by such law without reference to its conflicts of laws provisions
(other than Section 5-1401 of the New York General Obligations Law).

(b)EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 4.03(b).

- 14 -

--------------------------------------------------------------------------------

 

(c)Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating this Agreement, and hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State or Federal court. Each party hereto hereby irrevocably waives, to the
fullest extent that it may legally do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding. Each party hereto irrevocably
consents to the service of any and all process in any action or proceeding by
the mailing or delivery of copies of such process to it the address set forth in
Section 4.02. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

SECTION 4.04Non-Petition; Limited Recourse.

(a)Notwithstanding any other provision of this Agreement, the Sole Shareholder
agrees that it may not, prior to the date which is one year and one day (or if
longer, any applicable preference period then in effect plus one day) after the
payment in full of all Notes and any other debt obligations of the Issuer that
have been rated upon issuance by any rating agency at the request of the Issuer,
institute against, or join any other Person in instituting against, the Issuer
any bankruptcy, reorganization, arrangement, insolvency, winding-up, moratorium
or liquidation Proceedings, or other Proceedings under U.S. federal or state
bankruptcy or similar laws.  Nothing in this Section 4.04(a) shall preclude, or
be deemed to stop, the Sole Shareholder:

(i)from taking any action prior to the expiration of the aforementioned period
in (A) any case or Proceeding voluntarily filed or commenced by the Issuer or
(B) any involuntary insolvency Proceeding filed or commenced by a Person other
than the Issuer; or

(ii)from commencing against the Issuer or any of its properties any legal action
which is not a bankruptcy, reorganization, arrangement, insolvency, winding-up,
moratorium or liquidation Proceeding.

SECTION 4.05Parties Benefited.

(a)This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  Neither this
Agreement nor any right or obligation in or under this Agreement may be
transferred (whether by way of security or otherwise) or delegated by either
party without the prior written consent of the other party, except that (i) a
party may make a transfer of all (but not less than all) of its rights and
obligations under this Agreement pursuant to a consolidation or amalgamation
with, or merger with or into, or transfer of all or substantially all its assets
to, another entity, and (ii) the Issuer may assign and transfer its rights
hereunder to the Trustee under the Indenture.  Any purported transfer that is
not in compliance with this provision will be void.

- 15 -

--------------------------------------------------------------------------------

 

SECTION 4.06Severability.  If any term, provision, covenant or condition of this
Agreement, or the application thereof to the Sole Shareholder or the Issuer or
any circumstance, is held to be unenforceable, invalid or illegal (in whole or
in part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Agreement, modified by the deletion
of the unenforceable, invalid or illegal portion (in any relevant jurisdiction),
will continue in full force and effect, and such unenforceability, invalidity,
or illegality will not otherwise affect the enforceability, validity or legality
of the remaining terms, provisions, covenants and conditions of this Agreement
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the Sole Shareholder and the Issuer as to the
subject matter hereof and the deletion of such portion of this Agreement will
not substantially impair the respective expectations of the Sole Shareholder and
the Issuer or the practical realization of the benefits hereof that would
otherwise be conferred upon the Sole Shareholder and the Issuer.  The Sole
Shareholder and the Issuer will endeavor in good faith to replace the prohibited
or unenforceable provision with a valid provision, the economic effect of which
comes as close as possible to that of the prohibited or unenforceable provision.

SECTION 4.07Counterparts.  This Agreement (and each amendment, modification and
waiver in respect of it) may be executed in any number of counterparts
(including by facsimile transmission or other form of electronic transmission),
each of which shall be an original, but all of which together shall constitute
one and the same agreement.  Delivery of an executed counterpart signature page
of this Agreement by facsimile transmission or by electronic transmission (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

- Signature Page Follows -

 

 

- 16 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as a deed as of the date first written above.

 

BC Partners Lending Corporation,

as Sole Shareholder

 

 

 

 

By:

 

/s/ Edward Gilpin

 

 

 

Name: Edward Gilpin

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

Great Lakes BCPL Funding Ltd.,

as Issuer

 

 

 

 

By:

 

/s/ Pamela Sen-Gupta

 

 

 

Name: Pamela Sen-Gupta

 

 

 

Title: Director

 

 

 

 

 

 

 

 

Master Participation and Assignment Agreement – Signature Page

--------------------------------------------------------------------------------

 

ANNEX A

 

SCHEDULE OF TRANSFERRED ASSETS

 

Obligor/Issuer

Loan ID

Stated

Maturity

Notional Amount of Obligations

(in USD$)

Acrisure

LX169343

11/22/2023

1,500,000

Drilling Info Holdings, Inc

LX174828

7/30/2025

1,000,000

Dun & Bradstreet

LX178432

2/6/2026

1,500,000

Location Services LLC

LM000159

11/7/2022

791,667

Pharmalogic Holdings Corp.

LM000163

6/12/2023

1,000,000

PHI Group, Inc.

LX181308

7/10/2024

1,457,433

Phoenix Towers US Holdings

LM000151

12/24/2023

1,000,000

Premier Imaging, LLC

LM000162

1/2/2025

2,000,000

Radiology Partners

LX174270

7/9/2025

1,500,000

SePRO Corporation

LM000149

2/7/2025

1,000,000

SOS Security Holdings LLC

LM000153

4/30/2025

1,500,000

Teneo

LX181075

7/11/2025

1,000,000

TLE Holdings, LLC

LM000160

6/28/2024

1,000,000

Wonder Love, Inc.

LM000158

11/18/2024

1,000,000

 

 